Appeal by the defendant from a judgment of the Supreme Court, Nassau County (LaPera, J.), rendered November 15, 2006, convicting him of burglary in the first degree, attempted robbery in the first degree, and attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no non-frivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Fisher, J.P., Dillon, Belen and Chambers, JJ., concur.